Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (20180300676).
Regarding claims 1, 15, Peterson discloses an autonomous food transport vehicle (see Fig. 2B) comprising:
a food transport container (compartment);
a surroundings sensor (rang finding sensor or imaging sensor), configured to determine environmental conditions around the vehicle and output environmental data (indicating the current trajectory and/or planned path of the robot; activating a subset of light emitters, encircling the robot, that are proximal or along the planned path, thereby indicating the current trajectory and/or planned path, paragraph 0038); 
a location sensor, configured to determine a current location of the vehicle and output location data (GPS module, paragraph 0038);
a display (the robot can, through various outputs (e.g., speakers, light emitters, displays) to communicate, paragraph 0021); 
and a controller (a control module, paragraph 0025), configured to perform operations comprising: 
receiving the environmental data (from rang finding sensor or imaging sensor); 
receiving the location data (from GPS module); 
determining, based at least on the location data, that the vehicle is at a first delivery depot (go to a supplier location to receive goods for a user, for subsequent delivery to the user at a location associated with the user, paragraph 0037); 
determining, based on the environmental data and the determination that the vehicle is at the first delivery depot (Block S100 is performed entirely at a control module of the robot (e.g., the robot navigates autonomously), which autonomously controls the drive module of the robot, paragraph 0037), a first information graphical representation associated with access to the food transport container (S200, authenticating the user at the location, paragraph 0043); and 
causing the display to provide the first information graphical representation (robot communicates to use through display, graphics, paragraph 0021).
Regarding claims 2, 16, Peterson discloses wherein the operations further comprise: 
determining, based at least on the environmental data, that a delivery associate is proximate to the vehicle, wherein the determining the first information graphical representation is further based on the determining that the delivery associate is proximate to the vehicle (autonomous navigation uses location and environment sensor to determine destination is proximate).
Regarding claims 3, 17, Peterson discloses wherein the first information graphical representation comprises instructions indicating one or more steps to access the food transport container (The compartment preferably includes a door, more preferably a locking door (e.g., powered lock, such as a lock that can be automatically controlled to enable and/or prevent access to the compartment interior, paragraph 0027).
Regarding claim 5, Peterson discloses herein the operations further comprise: 
determining a category of items disposed within the food transport container, wherein the first information graphical representation is further determined based on the category (authenticating followed by compartment door opening/partially open, paragraph 0047)(opening of a specific door is determining of category of items).
Regarding claim 6, Peterson discloses wherein the operations further comprise: 
determining an urgency of delivery based on the category (database query, paragraph 0053), wherein the first information graphical representation comprises a representation indicating the urgency of delivery (a database query determines priority of delivery).
Regarding claim 8, Peterson discloses wherein the environmental data comprises video data, and wherein the first information graphical representation comprises displaying the video data (a teleoperator viewing the transaction on a display receiving a video feed, paragraph 0055).
Regarding claims 13, 20, Peterson discloses wherein the first information graphical representation comprises a representation of a delivery route of the vehicle (indicating the current trajectory and/or planned path, paragraph 0038).
Regarding claim 14, Peterson discloses a speaker, wherein the first information graphical representation further comprises an audio output, and wherein the operations further comprise causing the speaker to provide at least a portion of the first information graphical representation (an audio notification (e.g., emitting a tone pattern, synthesizing a verbal message, playing a recording, etc.) to the user, paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (20180300676).
Regarding claim 12, Peterson does not specifically disclose us of a display substantially a full width of the vehicle. However, it is obvious the delivery robot has no major components occupying substantial space on the top of robot. It would have been obvious to use a larger display in order to better clearly indicating the robot status.




Allowable Subject Matter
Claims 4, 7, 9-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov